DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Amendment
	The amendment filed 05/23/2022 has been entered. Claims 1 and 14 have been amended. Claims 10-13, 20 and 24-26 have been cancelled. Claims 2-3, 5-9 and 18-19 were previously cancelled. Claims 1, 4, 14-17, 21-23 and 27 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14-17, 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (Pub. No.: US 2014/0243707 A1) in view of Birkmeyer (US Pat. No.: 3,593,582).
Regarding claim 1, Kerr discloses (figs. 1) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), the fluid interface being connected to the outer body at a first location on the outer body (see fig. 1);
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the internal cavity (¶ 0026, ln. 1-10), wherein the pressure indicator includes a bellows (accordion style, ¶ 0054, ln. 1-2, see fig. 4a-4b), the pressure indicator being directly connected to the outer body at a second location on the outer body different from the first location (see fig. 1).
Kerr fails to disclose an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprises a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator. 
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator and outer body of Kerr such that it comprises a threaded connection, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator as threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3). 
Further, Birkmeyer teaches (fig. 1-2) a pressure gauge that can used for any fluid system requiring such equipment and therefore being in the same field of endeavor, wherein the pressure gauge may be a bellows-type gauge (col. 2, ln. 29-32) comprising a threaded connection (screw thread 26, col. 2, ln. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it comprises a threaded connection, as taught by Birkmeyer, which would thus provide an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprises a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator. A threaded connection allows for expedited installation of the pressure indicator (Birkmeyer col. 1, ln. 63-65). 
Regarding claim 4, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection. Therefore, Kerr in view of Birkmeyer provide the pressure indicator attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity. 
Regarding claim 14, Kerr discloses (figs. 1, 4a-4b) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), wherein at least one of the fluid interface and the drainage tube includes a check valve (backflow prevention valve 24) that prevents back flow out of the internal cavity via the fluid interface (¶ 0047, ln. 1-4), the fluid interface being connected to the outer body at a first location on the outer body (see fig. 1);
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the internal cavity (¶ 0026, ln. 1-10), wherein the pressure indicator includes a bellows (accordion style, ¶ 0054, ln. 1-2, see fig. 4a-4b), the pressure indicator being directly connected to the outer body at a second location on the outer body different from the first location (see fig. 1);
Kerr fails to disclose an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly can be actuated without damaging the outer body, and wherein the outlet assembly comprises a threaded connection between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator. 
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator and outer body of Kerr such that it comprises a threaded connection, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator as threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3). 
Further, Birkmeyer teaches (fig. 1-2) a pressure gauge that can used for any fluid system requiring such equipment and therefore in the same field of endeavor, wherein the pressure gauge may be a bellows-type gauge (col. 2, ln. 29-32) comprising a threaded connection (screw thread 26, col. 2, ln. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it comprises a threaded connection, as taught by Birkmeyer, which would thus provide an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly can be actuated without damaging the outer body, and wherein the outlet assembly comprises a threaded connection between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere, wherein the threaded connection comprises at least one thread on the outer body that mates with a complementary thread on the pressure indicator. A threaded connection allows for expedited installation of the pressure indicator (Birkmeyer col. 1, ln. 63-65). 
Regarding claim 15, as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection, thus providing the outlet assembly that comprises a portion of the container that can be unthreaded from the outer body. 
	Regarding claim 16, as discussed above with respect to claims 14 and 15, the container of Kerr in view of Birkmeyer provides a threaded connection and the outlet assembly includes the pressure indicator as discussed above.
	Regarding claim 17, as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides the pressure indicator that is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between atmosphere and the internal cavity.
Regarding claim 21, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides wherein the outlet assembly is located at a top of the container. 
Regarding claim 22¸ as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides wherein the outlet assembly is located at a top of the container.
Regarding claim 23, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides at least one thread on the outer body that mates with a complementary thread on the pressure indicator. 
Regarding claim 27, Kerr fails to disclose wherein the fluid interface is connected to the outer body via at least one thread at the first location on the outer body.
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid interface of Kerr such that is connected to the outer body via at least one thread at the first location on the outer body as threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3). 
Response to Arguments
Applicants arguments, page 5, with respect to the rejections under 35 USC §112 are moot as claims 10-13, 20, 24 and 26 have been cancelled.
Applicant's arguments, pages 5-7, filed 05/23/2022, regarding claims 1, 4, 14-17, 21-23 and 27 rejected under 35 USC §103 have been fully considered but they are not persuasive. Applicant argues that Kerr and Birkmeyer, alone and in combination, fail to disclose or suggest all the elements of the claims. Applicant argues that the connector 38 of Kerr has threads on its outer surface but there is no corresponding thread on the outer body that mates with these threads. However, as discussed in the rejection above, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) that is disposed on the outer body (see fig. 1a) and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator such that it comprises threads complementary to the threads of the outer body. Kerr discloses that the connector 38 is on the outer body (see fig. 1a), and thus, the modification of Kerr suggests a threaded connection comprising one thread on the outer body that mates with a complementary thread on the pressure indicator. 
Applicant further argues, page 7, that the examiner has provided no suggestion or motivation such a screw-one connector should be used with the vacuum gauge. However, as discussed in the rejection above, Kerr discloses that threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3) and Birkmeyer teaches that a threaded connection allows for expedited installation of the pressure indicator (col. 1, ln. 63-65).
Applicant argues, page 7, that the pressure gauge of Birkmeyer is not applicable as Birkmeyer’s gauge does not connect to a container that encloses hazardous material. However, Birkmeyer teaches a gauge used for fluids, and is thus in the same field of endeavor. Further, the claims do not explicitly recite that gauge must connect to a container that encloses hazardous material
Accordingly, claims 1, 4, 14-17, 21-23 and 27 are obvious over Kerr in view of Birkmeyer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781